Citation Nr: 0633023	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
August 9, 2005 and in excess of 30 percent after October 1, 
2006 for a right knee disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1946 to August 
1949 and September 1950 to September 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the benefits sought on appeal.  In 
October 2006, the Board granted the appellant's motion to 
advance his appeal on the Board's docket.  

The Board notes that the record is unclear regarding whether 
the veteran desires to having a hearing before the Board.  
After the development described below is completed and before 
the veteran's appeal is returned to the Board, the RO is 
directed to clarify whether the veteran requests a hearing 
before the Board and to schedule the veteran for a hearing, 
if appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that his right knee disability has 
worsened in severity and that he has a left knee disability 
caused by his right knee disability.  The record indicates 
that the veteran underwent a total right knee replacement in 
August 2005.  Due to the veteran's right knee replacement 
surgery, a September 2005 rating decision granted a 100 
percent evaluation from August 9, 2005 to September 30, 2006, 
with a 30 percent evaluation assigned as of October 1, 2006.  
The rating decision indicated that a new examination would be 
provided around October 2006, in order to evaluate the 
severity of the veteran's disability after the surgery.  The 
record does not indicate that the veteran has been provided 
this examination.

The Board finds that the veteran's appeal must be remanded in 
order to obtain this examination, as there is inadequate 
evidence to evaluate the veteran's current level of 
disability.  The Board further notes that this examination 
should reevaluate whether the veteran has a left knee 
disability that is related to the veteran's right knee 
disability, including the possibility that the veteran's 
right knee disability has aggravated a left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for his left and right knee 
conditions should be obtained and made 
part of the record.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
severity of his right knee disability.  
The veteran's claims file should be made 
available to the examiner and the 
examiner should review the veteran's 
claims file. All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. The examiner should evaluate the 
loss of range of motion, as well as any 
other symptoms of the knee disabilities.  
The examiner should take special note of 
how the veteran's motion may be limited 
by pain, weakened, movement, excess 
fatigability, or incoordination on 
movement.  Further, the examiner should 
note, in degrees, how much the veteran's 
range of motion is limited by pain.  





The examiner should provide an opinion as 
to the likelihood that current left knee 
pathology is proximately due to or the 
result of the service-connected right 
knee disability. The question of whether 
the service-connected right knee 
disability has resulted in aggravation 
(chronic increase in severity) of a left 
knee condition also should be addressed. 
The examiner should provide a rationale 
for all conclusions. 

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).



